Citation Nr: 0511755	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  00-24 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for residuals of status post right first 
metacarpophalangeal joint (MPJ) fusion with tibial bone 
graft, after total joint dual joint hemi-implant (claimed as 
right leg and foot condition) as a result of VA surgeries 
performed in May 1993, May 1995, and September 1996, and 
subsequent treatment by VA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to May 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing held at the RO on October 
18, 2001.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in August 2003 when 
it was remanded for additional development.  The requested 
development has been completed by a special processing unit 
at the Cleveland, Ohio, RO, known as the Tiger Team Remand 
Unit (Tiger Team).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The competent medical evidence of record does not 
demonstrate that residuals of status post right first MPJ 
fusion with tibial bone graft, after total joint dual joint 
hemi-implant (claimed as right leg and foot condition) were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care, or that they 
were proximately caused by an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of status post right 
first MPJ fusion with tibial bone graft, after total joint 
dual joint hemi-implant (claimed as right leg and foot 
condition) as a result of VA surgeries performed in May 1993, 
May 1995, and September 1996 and subsequent treatment by VA 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 69 Fed. 
Reg. 46426, 46433-34 (Aug. 3, 2004) (to be codified at 38 
C.F.R. § 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
was received on March 19, 1998.  Thereafter, in an October 
1999 rating decision, the veteran's claim was denied.  Only 
after the October 1999 rating action was promulgated and 
after the case had been remanded from the Board did VA on 
January 14, 2004, provide notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim for benefits under 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on January 14, 2004, was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), adjudicating the 
veteran's claim, was provided to the veteran in August 2004.  
These actions essentially cured the error in the timing 
notice.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the Tiger Team dated on 
January 14, 2004, complied with these requirements.

Additionally, the Board notes that the January 14, 2004 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the January 14, 2004 letter 
requested a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, private medical records, 
and records from the Social Security Administration (SSA) 
have been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in May 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the August 2003 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).




Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the veteran 
and his representative, including testimony provided at the 
October 18, 2001 hearing held at the RO; the reports of VA 
examinations in May 2004; reports of hospitalizations of the 
veteran in May 1993, May 1995; and September 1996; records of 
VA treatment of the veteran dated from November 1991 to April 
2003; private treatment records and statements from L. A. S., 
D.P.M. (Dr. S.); private treatment records from H. G., D.P.M. 
(Dr. G.); a private examination of the veteran in June 2000 
by a Dr. J. P. obtained in conjunction with a legal 
proceeding unrelated to the veteran's claim for VA benefits; 
and records from the SSA pertaining to the veteran's claim 
for disability benefits.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
his claim.

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
or death was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each involved body part or system is considered 
separately.  69 Fed. Reg. 46426, 46433 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(b)).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  69 Fed. Reg. at 46433 (to 
be codified at 38 C.F.R. § 3.361(c)(1)).  Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  69 Fed. Reg. at 46433 (to be codified at 
38 C.F.R. § 3.361(c)(2)).  Additional disability or death 
caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  69 Fed. Reg. at 46433 
(to be codified at 38 C.F.R. § 3.361(c)(3)).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  69 Fed. Reg. 
at 46433 (to be codified at 38 C.F.R. § 3.361(d)).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and (i) 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  69 
Fed. Reg. at 46433 (to be codified at 38 C.F.R. 
§ 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. at 46433-34 (to be 
codified at 38 C.F.R. § 3.361(d)(2)).

The law applicable to claims for benefits under 38 U.S.C.A. 
§ 1151 has undergone changes in interpretation and 
substantive changes in recent years.  Specifically, it is 
noted that for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 now precludes awarding benefits in the 
absence of evidence of VA negligence or an unforeseen event.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998); 69 Fed. 
Reg. at 46426-35.  (In September 2004, additional VA 
regulations were promulgated implementing the recent changes 
to 38 U.S.C.A. § 1151.  Section 3.361 was added to Title 38 
of the Code of Federal Regulations.  Generally, it applies to 
claims filed on or after October 1, 1997.  69 Fed. Reg. at 
46433 (to be codified at 38 C.F.R. § 3.361(a)(1)).)

In the present case, the veteran's claim for benefits under 
Section 1151 was filed in March 1998.  Evidence of an 
unforeseen event or evidence of VA negligence is therefore 
required for this claim to be granted.  Based on a review of 
the evidence of the record, and in light of the governing 
legal authority, the Board must conclude that entitlement to 
compensation pursuant under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of status post right first MPJ fusion 
with tibial bone graft, after total joint dual joint hemi-
implant (claimed as right leg and foot condition) is not 
warranted.

The evidence shows that the veteran has undergone three VA 
surgeries related to his disability of his right great toe 
and foot.  In May 1993 the veteran underwent a total joint 
Micro-Aire dual piece implant to the first MPJ of the right 
foot.  The veteran's preoperative diagnosis was degenerative 
joint disease of the right first MPJ with hallux limitus.  
The veteran had complained of a painful right hallux (great 
toe).  A dorsal exostosis had been present for approximately 
one year and became very symptomatic with trauma.  Following 
that initial surgery, the veteran had swelling in the right 
hallux and pain.  He had pain both in the right great toe and 
elsewhere in his right foot and leg as a result of altering 
his gait to avoid pain in the great toe.  He was treated with 
orthotics, but eventually surgery to remove the implant was 
recommended.  In May 1995 the veteran underwent surgical 
removal of the first MPJ implant of the right foot with 
fusion of the right first MPJ utilizing an autologous bone 
graft, harvested from the medial tibia, and dorsal plate with 
screw fixation.  The preoperative diagnosis was painful first 
MPJ of the right foot secondary to chronic inflammatory 
process due to Micro-Aire digital implant system.  In 
September 1996 the veteran underwent a dorsal exostectomy and 
removal of painful hardware.  The veteran's preoperative 
diagnosis was painful hardware of the first MPJ of the right 
foot.  The veteran has continued to have pain in his right 
foot and leg since the third surgery.  The veteran's 
diagnoses include saphenous nerve entrapment at the site of 
the May 1995 bone graft from his tibia.  Further surgery has 
been recommended to relieve the veteran's pain, but the 
veteran has declined that treatment option.

At a May 2004 VA peripheral nerves examination, the veteran 
was examined, and the examiner reviewed the veteran's claims 
folder.  The veteran complained of pain in the right hallux, 
radiating up the leg into the lumbosacral region of his back.  
The pain in the right hallux was somewhat relieved by 
elevation of the leg and the veteran is able to ambulate 
using custom-molded shoes.  On examination, there was 
hyperalgesia and allodynia along the medial aspect of the 
right foot and lower calf areas following the distribution of 
the saphenous branch of the femoral nerve.  The examiner 
opined that it was likely that the veteran suffered from a 
complex regional pain syndrome (Causalgia), which explained 
the symptomatology of his right leg.  Causalgia is the result 
of damage to a peripheral nerve.  The examiner further opined 
that the veteran's causalgia represented an additional 
disability as a result of the VA medical treatment, which 
inadvertently caused injury to the saphenous branch of the 
femoral nerve resulting in a Causalgia Syndrome.  The 
examiner added that the Causalgia Syndrome was merely 
coincidental with the VA medical treatment and that the 
proximate cause of the additional disability was not 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA treatment providers.

At a May 2004 VA feet examination, a VA orthopedist reviewed 
the veteran's claims folder and examined the veteran.  The 
veteran complained of pain on a daily basis in his right 
foot.  He had pain on ambulation.  The pain began in his back 
and went down his right leg and into his foot.  The veteran 
had no motion of the MPJ of the great toe.  There was no pain 
on flexion of the toe or trying to stress the fusion.  The 
veteran had an abnormal gait secondary to his foot surgery, 
and that gait stressed his lower back.  The examiner 
diagnosed degenerative disc disease with radiculitis of the 
lumbar spine that was most likely secondary to pathology of 
the veteran's foot causing an abnormal gait.  The examiner 
was unable to determine whether any surgical procedure or 
treatment given to the veteran by VA was improper.  The 
examiner opined that the surgical notes were in order.  The 
examiner opined that the veteran's disability of his back 
caused by his gait was not related to any treatments to the 
veteran's foot rendered by VA.

The findings and opinions offered by the VA examiners who 
evaluated the veteran in May 2004 were based on examination 
and review of the records contained in the claims folder and 
are consistent with the competent evidence of record.  
Therefore these opinions are accorded great probative value.  
These physicians each opined, pursuant to separate 
examinations of the veteran and extensive reviews of his 
medical records, that they found no evidence of clinician 
carelessness, negligence, lack of proper skills, or error in 
judgment in this case.

Moreover, there is no medical or other competent evidence 
reflecting that the additional disability of Causalgia 
Syndrome is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing medical treatment.  The Board 
acknowledges the statements subscribed by Dr. S. suggest a 
causal link between the veteran's additional disability and 
treatment received by the veteran from VA.  In a May 2000 
statement, Dr. S. recounted the veteran's history of VA 
treatment.  She noted that the veteran's symptoms included 
severe pain when walking, instability when standing, and pain 
and hypersensitivity at the site of the bone graft from his 
right tibia.  She opined that the veteran's condition was 
permanent.  In April 2001 Dr. S. stated that the veteran's 
symptoms were severe pain and instability upon standing and 
walking; fixation of the great toe of the right foot in a 
dorsiflexed elevated position; no range of motion of the 
first MPJ of the right foot; and hypersensitivity, throbbing, 
and radiating type pain on the medial aspect of the right 
lower leg.  She opined that all of the veteran's symptoms 
were the direct result of foot surgeries performed by VA.  
She reiterated that the veteran's symptoms were permanent.  
In a December 2001 statement, Dr. S. opined that the 
veteran's additional disabilities-constant pain and greater 
pain than prior to the surgery-were not the natural and 
acceptable result of the surgical procedures performed upon 
the veteran, which were conducted to alleviate his pain.  She 
explained that his condition was only aggravated after 
surgery.

Dr. S. essentially reiterates the conclusion reached by the 
examiner who conducted the VA peripheral nerves examination 
in May 2004-that the veteran has additional disability as a 
result of the VA treatment.  However, the statements by Dr. 
S. do not address the core question in this matter, i.e., 
whether it is at least as likely as not that the residuals of 
status post right first metacarpophalangeal joint (MPJ) 
fusion with tibial bone graft, after total joint dual joint 
hemi-implant (claimed as right leg and foot condition) were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care, or that they 
were proximately caused by an event not reasonably 
foreseeable.  Whereas Dr. S. does not address the issue, that 
question was thoroughly addressed and unambiguously answered 
in the negative by the VA physicians who examined the veteran 
in May 2004.  Further, even had Dr. S. ventured an opinion on 
that issue, such an opinion would be of lessened probative 
value because, although Dr. S. has treated the veteran 
herself and adequately described his VA treatment history in 
her statements, there is no indication that she reviewed the 
records of VA treatment of the veteran.

Additionally, there is no objective evidence of record 
indicating that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, nor 
does the record show that the VA treatment was administered 
without the veteran's informed consent.  The veteran did 
allege in January 2002 that he allowed the surgery to take 
place only because he had been assured that he would be able 
to live a normal life and be able to complete every day 
tasks; however, the evidence of record clearly contradicts 
the veteran's recollection in this regard.  Although the 
veteran does not reference a specific surgical procedure 
before which these results were promised, the records shows 
that before each procedure, the veteran signed a Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures.  See 38 C.F.R. § 17.32(d) 
(2004).  Each form signed by the veteran indicates, "[N]o 
guarantees have been made to me concerning the results of the 
operation or procedure."  Further, it is not shown either 
that any resulting additional disability should be considered 
events not reasonably foreseeable.

In sum, there is simply no competent medical evidence in the 
record establishing that the claimed disability of the right 
foot and leg is the proximate result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or that they 
were proximately caused by an event not reasonably 
foreseeable.  The Board has certainly considered the 
veteran's assertions that VA was at fault for the alleged 
consequences of his treatment, including multiple surgeries.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] layman 
is generally not capable of opining on matters requiring 
medical knowledge.").

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151.  The claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of status post right first MPJ fusion with tibial 
bone graft, after total joint dual joint hemi-implant 
(claimed as right leg and foot condition) as a result of VA 
surgeries performed in May 1993, May 1995, and September 1996 
and subsequent treatment by VA is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


